DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A registration unit  as cited in Par [0096] in claim 1;
A receiving unit as cited in Par [0102-0104] and Figure 1 item 23 in claims 1, 4, and 6; and 
A transmission unit as cited in Par [0104] and Figure 1 item 23 in claims 1, 2, 4, 6, 9, 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-6, 9, 10, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Dusane (US 20170101054) was the closest prior art to a use a receiving unit and transmission unit to transmit an occurrence of a failure in one vehicle of the plurality of vehicles but fails to specifically teach a registration unit and the receiving unit receives the information indicating the occurrence of the failure in the one work machine in the predetermined region, as failure occurrence information, the transmission unit transmits the information based on the failure to the other work machines in the predetermined region, as recurrence prevention information, and the failure occurrence information includes driving operation history information indicating history of a driving operation of the one work machine that has led to the occurrence of the failure.
The prior art of Graham (US 10891856 B1) was the second closest prior art of a vehicle which receives a failure information from a vehicle but fails to specification teach a registration unit and the receiving unit receives the information indicating the occurrence of the failure in the one work machine in the predetermined region, as failure occurrence information, the transmission unit transmits the information based on the failure to the other work machines in the predetermined region, as recurrence prevention information, and the failure occurrence information includes driving operation history information indicating history of a driving operation of the one work machine that has led to the occurrence of the failure. The prior art of Singh (US 20180005132 A1) was another close prior art which teaches the process of generating models to predict failure and transmission of the failure to a central repository but fails to specifically teach a registration unit and the receiving unit receives the information indicating the occurrence of the failure in the one work machine in the predetermined region, as failure occurrence information, the transmission unit transmits the information based on the failure to the other work machines in the predetermined region, as recurrence prevention information, and the failure occurrence information includes driving operation history information indicating history of a driving operation of the one work machine that has led to the occurrence of the failure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        /MOHAMED BARAKAT/Primary Examiner, Art Unit 2689